DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 1, 2020, November 3, 2020, January 12, 2021 and February 26, 2021 are being considered by the examiner. 

Response to Arguments
Applicant’s arguments with respect to the pending have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, newly relied upon reference, Sharifi Sedeh, is considered to disclose the features that were added through amendment. Specifically, Sharifi Sedeh discloses that certain medical features can be converted into a numerical code for each field, and these fields are concatenated into a UID. See abstract and paragraphs [0024]-[0027], along with the rejection section hereinafter, which shows the passages mapped to the amended claims. This disclosure when combined with the previously relied upon prior art provides sufficient support for proper rejection of the claims under 35 USC 103.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-11, 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Murrish et al. (U.S. Patent No. 10,628,553 B1, hereinafter referred to as “Murrish”) in view of Sharifi Sedeh (U.S. Publication No. 2018/0046679 A1, hereinafter referred to as “Sharifi Sedeh”).
Regarding claim 1, Murrish discloses a system, comprising: a memory comprising computer-executable instructions; and a processor configured to access the memory and execute the computer-executable instructions to at least: (system includes processor and instructions stored in memory)(e.g., abstract, figure 1A and col 9 line 28-32)
receive, from a user device, first medical term data, (medical records are received that include first medical term data that includes personally identifying information data)(e.g., figures 2, 3 and 8A and col 21 lines 10-17 and 40-49) the first medical term data including user's personally identifying information data; (first medical term data includes specific patient personal identification information)(e.g., col 24 lines 18-24)
parse the first medical term data to identify a plurality of data sections present in the first medical term data, the plurality of data sections including: (medical term data is parsed to identify data sections present in the medical term data)(e.g., figure 3 and col 33 lines 1-22) 
a medical data section describing a medical aspect of the first medical term data; and (medical data section describes a medical aspect of the first medical term data – physicians notes are scanned by a natural language parsing component that identifies clinical concepts)(e.g., figures 3 and 8A and col 21 lines 38-47 and col 37 lines 51-66)
an identifying data section including a portion of the user's personally identifying information; (identifying data section that includes a portion of the user’s personally identifying information – personal health records include patients identifying information)(e.g., figure 8A and col 39 lines 44-56)
convert, by using a primary term base, the medical data section into a medical term primitive corresponding to the medical data section, (medical data section is converted into a medical term primitive corresponding to the medical data section – indexing of information in a normalized or standardized form)(e.g., col 8 lines 20-25, col 34 lines 49-57 and col 37 lines 55-61) 
convert, by using an auxiliary term base, the identifying data section into an identifying primitive corresponding to the identifying data section, (identifying data section is converted into an identifying primitive corresponding to the identifying data section – information is indexed and de-identified)(e.g., figures 8B-8C and col 39 lines 44-56)
assemble a term expression including the medical term primitive and the identifying primitive, the term expression representing the first medical term data in a computational form; (a term expression that includes the medical term primitive and the identifying primitive is assembled where the first medical term data is in a computational form – items are indexed and concepts are mapped – SNOMED nomenclature and ICD-9-CM codes)(e.g., figures 2 and 8A-8C and col 21 lines 45-61, col 31 lines 31-32 and col 38 lines 1-4)
generate, based at least in part on the term expression, second medical term data that is distinct from the first medical term data, the second medical term data including: (second medical term data is distinct from the first medical term data)(e.g., col 39 lines 47-56)  de-identified information in place of the identifying data section; and (based on the term expression, second medical term data that includes de-identified information in place of the identifying data section is generated)(e.g., col 39 lines 47-56) 
medical information in place of the medical data section; and (e.g., figures 8B-8C and col 24 lines 16-17 col 39 lines 47-61).
enable use of the second medical term data in place of the first medical term data. (use of the second medical term data is enabled in place of the first medical term data)(e.g., figures 8B-8C and col 24 lines 16-17 col 39 lines 47-61).
Although Murrish discloses medical term primitive is converted by applying the correct ICD-9-CM codes and the standard SNOMED nomenclature – codes and nomenclature includes a the medical term primitive comprising a first numerical code; the identifying primitive comprising a second numerical code; assemble a term expression including the medical term primitive and the identifying primitive by concatenating the first numerical code and the second numerical code
On the other hand, Sharifi Sedeh, which relates to efficient integration of de-identified records (title), does disclose the medical term primitive comprising a first numerical code; (medical term primitive includes a first numerical code – UID algorithm defines the following numeric coding scheme based on age, race, gender, mortality and LOS -other features include diagnosis)(e.g., abstract and paragraphs [0024]-[0027]) the identifying primitive comprising a second numerical code; (identifying primitive includes a second numerical code – UID algorithm defines the following numeric coding scheme based on age, race, gender, mortality and LOS – “X”xxxxxx represents gender)(e.g., paragraphs [0025]-[0027]) 
assemble a term expression including the medical term primitive and the identifying primitive by concatenating the first numerical code and the second numerical code (first numerical code and second numerical code are assembled by concatenating them within the UID by the UID generator)(e.g., paragraphs [0024]-[0027]).
Murrish relates to a health information transformation system. In Murrish, raw healthcare data is transformed into relevant healthcare data. E.g., abstract. Raw data is transformed into relevant data using natural language processing, synonymy and ontology mapping, and adaptive knowledge processing. E.g., abstract. Murrish further provides a manner for de-identified patient population research. E.g., col 2 lines 10-11 and col 23 lines 58-62. However, Murrish does not appear to specifically disclose that the information is represented as a set of numerical codes, and 

Regarding claim 2, Murrish in view of Sharifi Sedeh discloses the system of claim 1. Murrish further discloses wherein assembling the term expression comprises: assigning the medical data sections and the identifying data section to one or more categories; and (indexing - medical data sections and the identifying data section are assigned to one or more categories – ICD-9CM codes and the standard SNOMED nomenclature – clinical concepts are identified and assigned.)(e.g., col 21 lines 54-61, col 33 lines 13-19 and 37 lines 57-61)
accessing the medical term primitive and the identifying primitive based at least in part on the one or more categories. (medical term primitive and identifying primitive is accessed based at least in part on the one or more categories – data is indexed and content is mapped using tools such as synonymic matching, ontology mapping, record linkage, or reconciliation.)(e.g., col 33 lines 23-30, col 34 lines 15-21 and col 37 lines 57-61).

wherein receiving the first medical term data from the user device comprises receiving the first medical term data in connection with other medical term data found in an electronic health record stored on the user device. (health information is received from disparate sources that include EHR systems, Health Information Exchanges, claims information, emergency medical records, doctor notes, patient-provided information, or any other source of patient related information)(e.g., figures 2, 3 and 8A-8C and col 8 lines 25-34 and col 32 lines 5-18).

Regarding claim 4, Murrish in view of Sharifi Sedeh discloses the system of claim 1. in Sharifi Sedeh further discloses wherein: the first numerical code is a first term base identifier corresponding to the primary term base; (first numerical code relates to a first feature)(e.g., abstract and paragraphs [0024]-[0027])
the second numerical code is a second term base identifier corresponding to the second term base; and (second numerical code relates to a first feature)(e.g., abstract and paragraphs [0024]-[0027])
Murrish in view of Sharifi Sedeh discloses the term expression is a term index including the first term base identifier and the auxiliary term base identifier. (term expression is an index that includes first term base identifier and the second term base identifier)(Murrish: e.g., figures 3 and 8A-8C and col 33 lines 13-17 and 23-30 and col 37 lines 37-40)(Sharifi Sedeh: e.g., paragraphs [0024]-[0027]).

a computer-implemented method, comprising: (method)(e.g., col 1 lines 39-44) 
receiving, from a user device, first medical term data, (medical records are received that include first medical term data that includes personally identifying information data)(e.g., figures 2, 3 and 8A and col 21 lines 10-17 and 40-49) the first medical term data including user's personally identifying information and a medical data section; (first medical term data includes specific patient personal identification information, along with medical data information)(e.g., abstract and col 24 lines 18-24)
parsing the first medical term data to identify an identifying data section present in the first medical term data, (medical term data is parsed to identify data sections present in the medical term data)(e.g., figure 3 and col 33 lines 1-22) the identifying data section including a portion of the user's personally identifying information; (identifying data section that includes a portion of the user’s personally identifying information – personal health records include patients identifying information)(e.g., figure 8A and col 39 lines 44-56)
assembling a term expression including the identifying data section, the term expression representing the first medical term data in a computational form; and (a term expression that includes the identifying primitive is assembled where the first medical term data is in a computational form – items are indexed and concepts are mapped)(e.g., figures 2 and 8A-8C and col 21 lines 45-61, col 31 lines 31-32 and col 38 lines 1-4)
generating, based at least in part on the term expression, second medical term data that includes de-identified information in place of the identifying data section, (based on the term expression, second medical term data that includes de-identified information in place of the identifying data section is generated)(e.g., col 39 lines 47-56) the second medical term data being distinct from the first medical term data. (second medical term data is distinct from the first medical term data)(e.g., col 39 lines 47-56)  
Although Murrish discloses medical term primitive is converted by applying the correct ICD-9-CM codes and the standard SNOMED nomenclature – codes and nomenclature includes a first numerical code (e.g., col 21 lines 7-18 and col 38 lines 1-7), Murrish does not appear to specifically disclose converting, by using a primary term base, the medical data section into a first numerical code corresponding to the medical data section; converting, by using an auxiliary term base, the identifying data section into a second numerical code corresponding to the identifying data section; assembling a term expression including the identifying data section by concatenating the first numerical code and the second numerical codes.
On the other hand, Sharifi Sedeh, which relates to efficient integration of de-identified records (title), does disclose converting, by using a primary term base, the medical data section into a first numerical code corresponding to the medical data section; (medical data section is converted into a first numerical code – UID algorithm defines the following numeric coding scheme based on age, race, gender, mortality and LOS -other features include diagnosis)(e.g., abstract and paragraphs [0024]-[0027])
converting, by using an auxiliary term base, the identifying data section into a second numerical code corresponding to the identifying data section; (identifying data section is converted into a second numerical code – UID algorithm defines the following numeric coding scheme based on age, race, gender, mortality and LOS – “X”xxxxxx represents gender)(e.g., paragraphs [0025]-[0027])
assembling a term expression including the identifying data section by concatenating the first numerical code and the second numerical codes. (first numerical code and second numerical code are assembled by concatenating them within the UID by the UID generator)(e.g., paragraphs [0024]-[0027]).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to combine Sharifi Sedeh with Murrish for the same reasons as stated in claim 1.

Regarding claim 6, Murrish in view of Sharifi Sedeh discloses the computer-implemented method of claim 5. Murrish further discloses further comprising parsing the first medical term data to identify the medical data section, (medical term data is parsed to identify data sections present in the medical term data)(e.g., figure 3 and col 33 lines 1-22) the medical data section describing a medical aspect of the first medical term data. (medical data section describes a medical aspect of the first medical term data – physicians notes are scanned by a natural language parsing component that identifies clinical concepts)(e.g., figures 3 and 8A and col 21 lines 38-47 and col 37 lines 51-66)

Regarding claim 8, Murrish in view of Sharifi Sedeh discloses the computer-implemented method of claim 5. Murrish further discloses further comprising using the second medical term data in place of the first medical term data. (use of the second medical term data is enabled in place of the first medical term data – terms are mapped using ontologies and synonym databases)(e.g., figures 8B-8C and col 24 lines 16-17 col 39 lines 47-61).

wherein using the second medical term data in place of the first medical term data comprises providing the second medical term data for presentation at the user device. (second medical term data is provided for presentation on user device – different mapping and ontologies used to provide standardized presentation on user device.)(e.g., figures 3 and 8A and col 8 lines 20-25 and col 34 lines 53-57). 

Regarding claim 10, Murrish in view of Sharifi Sedeh discloses the computer-implemented method of claim 6. Murrish in view of Sharifi Sedeh further discloses wherein assembling the term expression comprises: assigning the medical data section and the identifying data section to one or more categories based at least in part on the respective first and second numerical codes; and (indexing - medical data sections and the identifying data section are assigned to one or more categories – ICD-9CM codes and the standard SNOMED nomenclature – clinical concepts are identified and assigned.)(e.g., Murrish: col 21 lines 54-61, col 33 lines 13-19 and 37 lines 57-61)(numerical codes are used for feature identification)(e.g., Sharifi Sedeh: paragraphs [0024]-[0027])
accessing the medical term primitive and the identifying primitive based at least in part on the one or more categories. (medical term primitive and identifying primitive is accessed based at least in part on the one or more categories – data is indexed and content is mapped using tools such as synonymic matching, ontology mapping, record linkage, or reconciliation.)(e.g., col 33 lines 23-30, col 34 lines 15-21 and col 37 lines 57-61).

wherein receiving the first medical term data from the user device comprises receiving the first medical term data in connection with other medical term data found in an electronic health record stored on the user device. (health information is received from disparate sources that include EHR systems, Health Information Exchanges, claims information, emergency medical records, doctor notes, patient-provided information, or any other source of patient related information)(e.g., figures 2, 3 and 8A-8C and col 8 lines 25-34 and col 32 lines 5-18).

Regarding claim 13, Murrish in view of Sharifi Sedeh discloses the computer-implemented method of claim 5. Murrish further discloses wherein receiving the first medical term data from the user device comprises receiving the first medical term data in accordance with a set of predefined method calls. (data collectors call to gather data. Transforming component transforms the sorted data into relevant data through use of NLP, component, a nomenclature and ontology mapping component, and distributed adaptive knowledge engine component.)(e.g., col 20 lines 34-37 and col 21 lines 27-35).

Regarding claim 15, Murrish discloses one or more computer-readable storage media comprising computer-executable instructions that, when executed by one or more computer systems, cause the one or more computer systems to perform operations comprising: (e.g., abstract and col 4 lines 57-61)
accessing first medical term data that includes user's personally identifying information; (medical records are received that include first medical term data that includes 
parsing the first medical term data to identify a plurality of data sections present in the first medical term data, (medical term data is parsed to identify data sections present in the medical term data)(e.g., figure 3 and col 33 lines 1-22) the plurality of data sections being in a first format and including: (plurality of data sections are in a first format)(e.g., figures 2-3 and col 20 lines 56-65 and col 39 lines 10-15)
a medical data section describing a medical aspect of the first medical term data; and  (medical data section describes a medical aspect of the first medical term data – physicians notes are scanned by a natural language parsing component that identifies clinical concepts)(e.g., figures 3 and 8A and col 21 lines 38-47 and col 37 lines 51-66)
an identifying data section including a portion of the user's personally identifying information; (identifying data section that includes a portion of the user’s personally identifying information – personal health records include patients identifying information)(e.g., figure 8A and col 39 lines 44-56)
converting, by using at least one term base, the plurality of data sections from the first format to a second format that includes a plurality of term primitives including: 
a medical term primitive corresponding to the medical data section, (medical data section is converted into a medical term primitive corresponding to the medical data section – indexing of information in a normalized or standardized form)(e.g., col 8 lines 20-25, col 34 lines 49-57 and col 37 lines 55-61)
an identifying primitive corresponding to the identifying data section, (identifying data section is converted into an identifying primitive corresponding to the identifying data section – information is indexed and de-identified)(e.g., figures 8B-8C and col 39 lines 44-56)
assembling a term expression including the medical term primitive and the identifying primitive; (a term expression that includes the medical term primitive and the identifying primitive is assembled where the first medical term data is in a computational form – items are indexed and concepts are mapped – SNOMED nomenclature and ICD-9-CM codes)(e.g., figures 2 and 8A-8C and col 21 lines 45-61, col 31 lines 31-32 and col 38 lines 1-4)
generating, based at least in part on the term expression, second medical term data that is distinct from the first medical term data and (second medical term data is distinct from the first medical term data)(e.g., col 39 lines 47-56) includes de-identified information in place of the identifying data section; and (based on the term expression, second medical term data that includes de-identified information in place of the identifying data section is generated)(e.g., col 39 lines 47-56)
responsive to a request for the first medical term data, providing the second medical term data. (second medical term data is provided in response to a request for the first medical term data – different mapping and ontologies used to provide standardized presentation on user device.)(e.g., figures 3 and 8A and col 8 lines 20-25, col 24 lines 10-14 and col 34 lines 53-57).
Although Murrish discloses medical term primitive is converted by applying the correct ICD-9-CM codes and the standard SNOMED nomenclature – codes and nomenclature includes a first numerical code (e.g., col 21 lines 7-18 and col 38 lines 1-7), Murrish does not appear to specifically disclose the medical term primitive comprising a first numerical code; and the second medical term primitive comprising a second numerical code; assembling a term expression including the medical term primitive and the identifying primitive by concatenating the first numerical code and the second numerical code;
On the other hand, Sharifi Sedeh, which relates to efficient integration of de-identified records (title), does disclose the medical term primitive comprising a first numerical code; and (medical term primitive includes a first numerical code – UID algorithm defines the following numeric coding scheme based on age, race, gender, mortality and LOS -other features include diagnosis)(e.g., abstract and paragraphs [0024]-[0027])
the second medical term primitive comprising a second numerical code; (identifying primitive includes a second numerical code – UID algorithm defines the following numeric coding scheme based on age, race, gender, mortality and LOS – “X”xxxxxx represents gender)(e.g., paragraphs [0025]-[0027])
assembling a term expression including the medical term primitive and the identifying primitive by concatenating the first numerical code and the second numerical code; (first numerical code and second numerical code are assembled by concatenating them within the UID by the UID generator)(e.g., paragraphs [0024]-[0027]).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to combine Sharifi Sedeh with Murrish for the same reasons as stated in claim 1.

Regarding claim 16, Murrish in view of Sharifi Sedeh discloses the one or more computer-readable media of claim 15. Murrish further discloses wherein the term expression comprises a computer-quantifiable expression associated with the first medical term data. (term expression includes computer-quantifiable expression associated with first medical term data – conversion of raw or structured data)(e.g., figures 2-3).  

Regarding claim 17, Murrish in view of Sharifi Sedeh discloses the one or more computer-readable media of claim 15. Murrish further discloses further comprising receiving the request based on user input. (user requests data or report of data)(e.g., figures 8B-8C and col 9 lines 50-65 and col 12 lines 1-6).

Regarding claim 18, Murrish in view of Sharifi Sedeh discloses the one or more computer-readable media of claim 15. Murrish further discloses wherein: the medical term primitive is a first term base identifier corresponding to a first portion of the at least one term base; (medical term primitive is a first term base identifier corresponding to the primary term base - ICD-9CM codes and the standard SNOMED nomenclature – clinical concepts are identified and assigned.)(e.g., col 21 lines 54-61, col 33 lines 13-19 and 24-29 and 37 lines 57-61)
the identifying primitive is a second term base identifier corresponding to a second portion of the at least one term base; and (identifier is stored and is mapped based on the identifier term base – second portion)(e.g., col 24 lines 16-27, col 33 lines 29-30 and col 39 lines 44-56)
the term expression is a term index including the first term base identifier and the second term base identifier. (term expression is an index that includes first term base identifier and the second term base identifier)(e.g., figures 3 and 8A-8C and col 33 lines 13-17 and 23-30 and col 37 lines 37-40).

wherein assembling the term expression comprises: assigning the medical data sections and the identifying data section to one or more categories; and (indexing - medical data sections and the identifying data section are assigned to one or more categories – ICD-9CM codes and the standard SNOMED nomenclature – clinical concepts are identified and assigned.)(e.g., col 21 lines 54-61, col 33 lines 13-19 and 37 lines 57-61)
accessing the medical term primitive and the identifying primitive based at least in part on the one or more categories. (medical term primitive and identifying primitive is accessed based at least in part on the one or more categories – data is indexed and content is mapped using tools such as synonymic matching, ontology mapping, record linkage, or reconciliation.)(e.g., col 33 lines 23-30, col 34 lines 15-21 and col 37 lines 57-61).

Regarding claim 20, Murrish in view of Sharifi Sedeh discloses the one or more computer-readable media of claim 15. Murrish further discloses wherein generating, based at least in part on the term expression, the second medical term data that includes de-identified information in place of the identifying data section comprises replacing the identifying data section with a predefined data section including the de-identified information. (based on the term expression, second medical term data that includes de-identified information in place of the identifying data section is generated and provided in response to queries or generated in reports)(e.g., figure 6 and col 12 lines 1-6 and col 39 lines 47-56).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Murrish in view of Sharifi Sedeh and in view of Kamen et al. (U.S. Publication No. 2013/0191513 A1, hereinafter referred to as “Kamen”).
Regarding claim 12, Murrish in view of Sharifi Sedeh discloses the computer-implemented method of claim 6. However, neither reference appears to disclose wherein: the identifying section is in an alphabetic format; the identifying primitive is in a numeric format; and converting the identifying section into the identifying primitive comprises converting from the alphabetic format into the numeric format. 
On the other hand, Kamen, which relates to an electronic patient care system (title), does disclose wherein: the identifying section is in an alphabetic format; (name of the patient is in an alphabetic format)(e.g., paragraph [0505]) 
the identifying primitive is in a numeric format; and (the identifying primitive is in a numeric format - random serial number or other indicator that cannot be used to determine the identity of the patient in the monitoring server)(e.g., paragraph [0505]) 
converting the identifying section into the identifying primitive comprises converting from the alphabetic format into the numeric format. (name is de-identified and patient name is removed and replaced by a random serial number or other indicator that cannot be used to determine the identity of the patient in the monitoring server)(e.g., paragraph [0505]).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to combine Sharifi Sedeh with Murrish for the same reasons as stated in claim 1.
Murrish relates to a health information transformation system. In Murrish, raw healthcare data is transformed into relevant healthcare data. E.g., abstract. Raw data is transformed into relevant data using natural language processing, synonymy and ontology mapping, and adaptive .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Murrish in view of Sharifi Sedeh and in further view of Raduchel et al. (U.S. Publication No. 2014/0081669 A1, hereinafter referred to as “Raduchel”).
Regarding claim 14, Murrish in view of Sharifi Sedeh discloses the computer-implemented method of claim 5. Neither reference appears to disclose further comprising authenticating the user device prior to receiving the first medical term data from the user device. 
On the other hand, Raduchel, which also relates to accessing patient health records (e.g., abstract), does disclose further comprising authenticating the user device prior to receiving the first medical term data from the user device. (user device is authenticated prior to 
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to combine Sharifi Sedeh with Murrish for the same reasons as stated in claim 1.
Murrish relates to a health information transformation system. In Murrish, multiple users can access the electronic healthcare system. However, Murrish does not appear to specifically go into details whether the user devices need to authenticate before using the system. On the other hand, Raduchel, which also relates to accessing patient health records (abstract), does disclose that authentication of devices is required prior to accessing the patient’s information. This provides an effective manner to ensure the patient’s identity and health sensitive information is protected and it provides an effective way of limiting the sharing of information to unauthorized users of the system. Therefore, it would have been obvious to one of ordinary skill in the art to include the authentication of the user device prior to the user receiving the information as disclosed in Raduchel to the Murrish- Sharifi Sedeh combination to ensure the users accessing the data have proper prior authorization to do so to protect the patient’s privacy.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982.  The examiner can normally be reached on Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/RICHARD L BOWEN/Primary Examiner, Art Unit 2165